Case 5:18-cv-02185-JGB-SHK Document 87 Filed 07/17/20 Page 1 of 2 Page ID #:1504




   1                                                                 J S -6
   2
   3
   4
   5
   6
   7
   8
   9                       UNITED STATES DISTRICT COURT

  10         CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION

  11
       Riley’s American Heritage Farms, et al.,
  12
                                             Plaintiff,
  13
                                                          Case No. EDCV 18-2185 JGB
  14                v.                                              (SHKx)
  15   Claremont Unified School District, et al.,
  16                                     Defendants.            JUDGMENT
  17
  18
  19
       TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
  20
             Pursuant to the Order filed concurrent herewith, Summary Judgment is
  21
       GRANTED in favor of Defendants Beth Bingham, Hilary LaConte, Steven
  22
       Llanusa, David S. Nemer, Nancy Treser Osgood, James Elsasser, Brenda Hamlett,
  23
       and Ann O’Connor. Plaintiffs James Patrick Riley amd Riley’s American Heritage
  24
       Farms’ complaint against Defendants is DISMISSED.
  25
  26   ///
  27   ///
  28
       ///
Case 5:18-cv-02185-JGB-SHK Document 87 Filed 07/17/20 Page 2 of 2 Page ID #:1505




   1        Judgment is entered in favor of Defendants.
   2
   3
   4   Dated: July 17, 2020
   5
                                             THE HONORABLE JESUS G. BERNAL
   6                                         United States District Judge
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                              2
